DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Line 16 of page 4 states “between an retracted”. This should read --between a retracted--.
Lines 10 and 12 of page 13 states “distal and”. These should state --distal end--. Applicant is encouraged to check for further instances of this error. 
Line 15 of page 21 states “promote either a targeted electrolyte delivery with an ionic solution.” It is unclear what “either” indicates as there is no alternative.
Additionally, although no objection is raised due to figures being of the same embodiment, there are several instances of drawing labels being referenced in the specification with regard to a specific figure, but the referenced labels do not appear until later figures and are not in the referenced figures themselves. For example, the specification references electrode array 132 on line 7 of page 11, and the reference points towards Fig. 1 (stated on line 2 of page 10), but label 132 does . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20140336639) (“Young”).
Regarding claim 1, Young discloses a system for ablation (see “ablation device” [abstract]) comprising: a catheter (see cannula 312, Fig. 11) comprising: a sheath (see cannula 312, Fig. 11) defining a sheath lumen (see lumen 318, Fig. 11) and a distal end (see distal end 314, Fig. 11),
an elongate electrode assembly within the sheath lumen (see second shaft 320 and second electrode array 350 corresponding to an elongate electrode assembly within lumen 318, Fig. 11), the electrode assembly having a distal portion (see distal end 322, Fig. 11) and a proximal portion (see portion opposite distal end 322, Fig. 11), the electrode assembly being axially moveable within the sheath lumen (see second array 350 deployed by advancing the second shaft 320 distally relative to the cannula 312, [0066]), the electrode assembly comprising:
a shaft (see second shaft 320, Fig. 11) defining a central channel (see lumen 328, Fig. 11) and a distal central channel opening (see distal opening 362 of second shaft 320, Fig. 11), and 

a handle assembly operably connected to the electrode assembly (see handle body 370 operably connected to second shaft 320 and second electrode array 350 as shown in Fig. 11), the handle assembly comprising a port (see proximal opening of lumen 318 in handle body 370 that elements 324 and 334 are positioned near as shown in Fig. 11).
	Young fails to disclose an electrode array comprising a first lead within the shaft of the electrode assembly and the electrode array being electrically connected to the first lead. However, the presence of the lead and its connection to the electrode array are implicit for the function of the electrode array, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the lead within the shaft of the electrode assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art and because rearrangement of the In re Japikse, 86 USPQ 70.
Regarding claim 2, Young further teaches protrusion of the electrode elements from the sheath lumen in the expanded position (second electrode array exits from distal opening 360 of cannula 312 in Fig. 14B).
Regarding claim 3, Young further discloses wherein the electrode elements comprise electrode tines (see electrode tines 26, electrodes 356 have same profiles as electrodes 26, [0060]), wherein the electrode tines are moved to the expanded position when a linear force is applied to the electrode assembly within the sheath lumen so that the electrode assembly protrudes from the distal end of the sheath (second array deployed by advancing second shaft until array exits opening 360 of cannula 312, thus protruding – a linear force must be present for motion to occur).
 Regarding claim 4, Young further discloses wherein a position of the tines is adjustable based on the amount of protrusion of the tines from the distal end of the sheath (deploying electrodes by advancing includes any position between undeployed and fully deployed, see [0066]). 
Regarding claim 5, Young further renders obvious wherein the shaft defines an inner surface and the first lead is positioned on the inner surface under substantially similar rearrangement rationale as that applied in the rejection of claim 1 above.
Regarding claim 6, Young further discloses wherein the shaft is a tube comprising a solid wall (see second shaft 320 as a tube in Fig. 11, which must be solid to maintain shape of shaft; see also isometric view in Figs. 2 and 3 for reference).
 Regarding claim 7, Young discloses the system of claim 1 and further discloses further comprising an ancillary device (see first shaft 330 and first array 325 of electrodes 326, Fig. 11) configured to be introduced into and slidably moved within the central channel (deployed by advancing distally relative to second shaft 320, slidably disposed within lumen 328 of second shaft 320 to exit distal opening 362 of second shaft 320, [0061]). 
Regarding claim 9, Young further discloses the ancillary device being capable of moving axially to first and second deployed positions being at different distances to the central channel (deploying electrodes by advancing includes any position between undeployed and fully deployed, though it is further disclosed that the distance between the first and second electrode arrays can be adjusted, see [0061] and Figs. 14A-14D). 
Regarding claim 14, Young discloses the system of claim 1 and further discloses further comprising a generator (generator 6, Fig. 1) configured to be electrically connected to the electrode assembly and for delivery of one of the group consisting of a radiofrequency energy (RF generator 6, delivers ablation energy to electrodes 326/356 [0068], therefore electrical connection implicit), a pulsed electric field (electrical energy conducted to tissue inherently creates an electric field in its path through the tissue, and is also pulsed since the supply of energy must have a beginning and end upon each activation).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Pearson et al. (US 20120220994) (“Pearson”) (cited in IDS).
Regarding claim 8, Young teaches the limitations of claim 7, however Young fails to teach wherein the ancillary device comprises a sharp tip and is capable of being moved axially to a first deployed position extending from the distal central channel opening.
Pearson teaches an ablation device (see Figs. 4-6) comprising an ancillary device (see tissue-penetrating sealing member 122, Figs. 4-6) that has a sharpened tip and is capable of being moved axially to a first deployed position (as shown in Fig. 5) extending from a distal central channel opening (see tissue-penetrating sealing member 122 extending from the distal central channel opening  of cannula 22 as shown in Fig. 5) instead of the cannula being sharpened (see [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the ancillary device as taught by Young to comprise a sharp tip and to be capable of being moved axially to a first deployed position extending from the distal central channel opening in light of Pearson, since the modification would have worked equally well for the purpose penetrating tissue to introduce a cannula to the target region within tissue as evidenced by Young (see Young [0032]-[0033]).

Claims 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Rajagopalan et al. (US 20170007310) (“Rajagopalan”).
Regarding claim 10, Young discloses the system of claim 7, but fails to disclose wherein the ancillary device is selected from a group consisting of a sensor, an ultrasound imaging catheter, a biopsy needle, a drug delivery device, a liquid delivery 
Rajagopalan, in an analogous system, disclose for use with catheter devices: a sensor (sensor [0137]), an ultrasound imaging catheter (imaging device 55 being infrared, visible light, or ultrasound imaging [0137]), a biopsy needle (for biopsy [0148], a drug delivery device (drug delivery [0098]), a liquid delivery device (fluid delivery [0103]), an accelerometer (sensor related to force [0141]), a force sensor (sensor related to force [0141]), a temperature sensor (sensor related to temperature [0141]), a thermal camera (imaging device 55 can be infrared [0137]), and an optical camera (imaging device 55 can be visible light [0137]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Young any of the devices taught by Rajagopalan et al. as ancillary devices insertable into the central channel of the electrode assembly in order to aid in treatment and diagnosis (see Rajagopalan [0101].
Regarding claim 11, Young discloses the system of claim 7, however fails to provide for the additional limitations of claim 11. Rajagopalan further teaches wherein the ancillary device comprises an ultrasound imaging catheter (ultrasound imaging device 55 [0137]) and wherein the system further comprises a computer processor in communication with the ultrasound imaging catheter (processor 252 [0189]) wherein the processor is configured to generate an image of tissue capable of showing a change in tissue due to ablation (processor 252 analyzes image provided by ultrasound imaging device [0189]; although any image post-ablation would be capable of showing the presence of changes relative to a reference image as the two would not be identical) 
Regarding claim 12, Young discloses the system of claim 7, however fails to provide for the additional limitations of claim 12. Rajagopalan further teaches wherein the ancillary device comprises a sensor (temperature or impedance sensor [0184]) and wherein the system further comprises a processor in communication with the sensor (signal processor 252 analyzes sensor signals [0162]), wherein the processor is configured to generate at least one of the group consisting of a signal corresponding to an impedance of tissue to detect a change in tissue due to ablation (impedance as altered by ablation [0184]) and a signal corresponding to a temperature of tissue to detect a change in tissue due to ablation (temperature as altered by ablation [0184]) and the modification to Young to include these features would be obvious under a substantially similar obviousness rationale as that applied in the rejection of claim 10 above.
Regarding claim 13, Young/Rajagopalan further teaches wherein the electrode assembly is configured for fluid delivery through the central channel under substantially similar rationale as that applied in the rejection of claim 10 above, it is also noted that the central channel as disclosed by Young (cited above) is reasonably capable of delivering fluid if fluid was introduced into the lumen.
 Regarding claim 15, Young discloses a system for ablation (see “ablation device”, [abstract]) comprising: a catheter comprising (see cannula 312, Fig. 11): a 
an elongate electrode assembly within the sheath lumen (see second shaft 320 and second electrode array 350 corresponding to an elongate electrode assembly within lumen 318, Fig. 11), the electrode assembly having a distal portion (see distal end 322, Fig. 11) and a proximal portion (see portion opposite distal end 322, Fig. 11), the electrode assembly being axially moveable within the sheath lumen (see second array 350 deployed by advancing the second shaft 320 distally relative to the cannula 312, [0066]), the electrode assembly comprising:
a shaft (see second shaft 320, Fig. 11) defining a central channel (lumen 328, Fig. 11) and a distal central channel opening (see distal opening 362 of second shaft 320, Fig. 11), and 
an expandable electrode array (see second electrode array 350, Fig. 11) comprising three or more electrode elements (see electrodes 356, Fig. 11; electrode assembly can have more than two electrodes per array, [0062]) positioned at the distal portion of the electrode assembly (as shown in Fig. 11), wherein the electrode array is moveable between a retracted position contained within the sheath lumen and an expanded position protruding from the sheath (see second electrode array 350 exits from distal opening 360 of cannula 312, [0066], Figs. 14A-14D; as the array is stated to exit, it is implicit that the electrodes are contained within the cannula before exiting and subsequently protruding), wherein the electrode elements surround the distal central channel 
an ancillary device (see first shaft 330 and first array 325 of electrodes 326, Fig. 11) configured to be introduced into and slidably moved within the central channel (deployed by advancing distally relative to second shaft 320, slidably disposed within lumen 328 of second shaft 320 to exit distal opening 362 of second shaft 320, [0061]), wherein the ancillary device is capable of being moved axially to a first deployed position extending from the distal central channel opening (first array of electrodes 326 exit distal opening 362 of second shaft 320; [0065], Fig. 14B); 
a handle assembly operably connected to the electrode assembly (see second handle portion 372 operably connected to second shaft 320 and second electrode array 350 as shown in Fig. 11, see also [0066]), the handle assembly comprising a port (see proximal opening of lumen in handle portion 372 that element 334 extends through as shown in Fig. 11) configured to introduce an ultrasound imaging catheter into the central channel (the proximal opening of lumen in handle portion 372 is capable of introducing a properly sized ultrasound imaging catheter into the central channel by virtue of the proximal opening’s connection to lumen 328 as shown in Fig. 11); and 
a generator (generator 6, Fig. 1) configured to be electrically connected to the electrode assembly and for delivery of one of the group consisting of a radiofrequency energy (RF generator 6, delivers ablation energy to electrodes 326/356 [0068], therefore electrical connection implicit), a pulsed electric field (electrical energy conducted to tissue inherently creates an electric field in its path through the tissue, and 
Young fails to disclose an electrode array comprising a first lead within the shaft of the electrode assembly and the electrode array being electrically connected to the first lead. However, the presence of the lead and its connection to the electrode array are implicit for the function of the electrode array, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the lead within the shaft of the electrode assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art and because rearrangement of the leads would not have modified the operation of the device since the lead would still provide electrical energy to the electrode array.  In re Japikse, 86 USPQ 70.  However, Young also fails to disclose wherein the ancillary device is an ultrasound imaging catheter. 
Rajagopalan, in an analogous system, disclose for use with catheter devices an ultrasound imaging catheter (imaging device 55 being infrared, visible light, or ultrasound imaging [0137]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system disclosed by Young the ultrasound imaging device taught by Rajagopalan et al. as ancillary devices insertable into the central channel of the electrode assembly in order to aid in treatment and diagnosis [0101]. 
Regarding claim 16, Young further discloses wherein the electrode elements comprise electrode tines (see electrode tines 26, electrodes 356 have same profiles as electrodes 26, [0060]), wherein the electrode tines are moved to the expanded position 
Regarding claims 17-19, the system of claim 11 as taught by Young in view of Rajagopalan as detailed above, under normal operation, inherently performs the method steps as claimed under normal operation. See MPEP 2112.02 Subsection I. PROCESS CLAIMS – PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young and Rajagopalan further in view of Hancock et al. (US 20200367965) (“Hancock”).
Young/Rajagopalan discloses the method steps of claim 17, and the system of claim 11 further inherently performs the method of claim 20 except wherein the tissue is ablated using irreversible electroporation. See MPEP 2112.02 Subsection I as above.
Hancock, in an analogous system, discloses the use of irreversible electroporation (see [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the method inherently performed by the system of Young/Rajagopalan treatment of tissue .
Response to Arguments
Applicant's arguments filed 19 January 2022 with respect to claims 1-7 and 9-20 have been fully considered but they are not persuasive.
In response to applicant’s arguments directed to Young failing to teach or suggest the ablation system having a port (see Remarks pgs. 7-9), the examiner respectfully disagrees. The examiner contends that the proximal opening of lumen 318 in handle body 370 that elements 324 and 334 are positioned near as shown in Fig. 11 of Young constitutes a port as claimed since it is an opening for passage of the first and second shafts used in Young and the proximal opening of lumen in handle portion 372 that element 334 extends through as shown in Fig. 11 of Young constitutes a port as claimed under similar rationale as discussed previously.
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/S.W.C./Examiner, Art Unit 3794   


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794